Name: Commission Regulation (EC) No 457/1999 of 2 March 1999 amending Regulation (EC) No 1394/98 adopting the balance and fixing the aid for the supply of breeding rabbits to the Canary Islands under the arrangements provided for in Article 4 of Council Regulation (EEC) No 1601/92
 Type: Regulation
 Subject Matter: cooperation policy;  agricultural activity;  trade;  regions of EU Member States
 Date Published: nan

 EN Official Journal of the European Communities 3. 3. 1999L 55/6 COMMISSION REGULATION (EC) No 457/1999 of 2 March 1999 amending Regulation (EC) No 1394/98 adopting the balance and fixing the aid for the supply of breeding rabbits to the Canary Islands under the arrangements provided for in Article 4 of Council Regulation (EEC) No 1601/92 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1601/92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural prod- ucts (1), as last amended by Commission Regulation (EC) No 2348/96 (2), and in particular Article 4 (4), Whereas Commission Regulation (EC) No 1394/98 (3) fixed the quantities for the supply to the archipelago, of breeding rabbits originating in the rest of the Community; Whereas that balance can be revised during the course of the year in line with the Canary Islands needs; whereas information supplied by the competent authorities justi- fies an increase in the quantity of breeding rabbits for the 1998/1999 marketing year; whereas, therefore, the forecast balance for the supply to the Canary Islands of that product should be adjusted; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 1394/98 is replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 March 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 March 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 173, 27. 6. 1992, p. 13. (2) OJ L 320, 11. 12. 1996, p. 1. (3) OJ L 187, 1. 7. 1998, p. 37. EN Official Journal of the European Communities3. 3. 1999 L 55/7 ANNEX Supply to the Canary Islands of breeding rabbits originating in the Community for the period 1 July 1998 to 30 June 1999 CN code Description Number of animals to be supplied Aid (EUR/head) ex 0106 00 10 Breeding rabbits:  pure-bred and grand-parents 2 000 30  parents 6 000 24